DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 10/15/2020 does not put the application in condition for allowance.
Examiner withdraws rejections under 35 USC 112 in prior office action due to the amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 5, the limitation of “a tunnel dielectric layer having a first portion on the first light-receiving surface and a second portion on the second light receiving surfaces.” and “a non-conductive antireflective coating (ARC) having a first portion on the N-type polycrystalline silicon layer and a second portion on the P-type polycrystalline silicon layer” are not within the specification. 
Claims 6-9 are also rejected since the claims depend on claim 5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 5-6, and 9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub No. 2014/0357008) in view of Swanson (US Pat No. 7468485), and Hovel (US Pub No. 2011/0174369)
Regarding Claim 5, Kim et al. teaches a solar cell [100, Fig. 1, 0026] comprising:
a substrate [10, Fig. 1, 0026]  having first and second opposing light-receiving surfaces [0046]; 

Swanson et al. teaches  a tunnel dielectric layer on the first and second light-receiving surfaces of a substrate [See 92 and 82, Fig. 13, C3 ln 35-40, C6 ln 1-10]; 
Since both Kim et al. and Swanson et al. teach the use of a silicon substrate for a solar cell, it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the tunnel dielectric layer of Swanson et al. on both surfaces of the substrate of Kim et al. in order to reduce the recombination of electrons and holes at the front surface [C2 ln 50-61] and to allow for increased probability of electrons directly tunneling across the back surface of the substrate [C2 ln 40-50].
Within the combination above, modified Kim et al. teaches an N-type polycrystalline silicon layer [30, Fig. 1, 0039-0040] and a P-type polycrystalline silicon layer [20, Fig. 1, 0029-0030], and a non-conductive ARC layer [22 and 32 where 22 is second portion and 32 is first portion, fig. 1, 0034, 0025, 0047] on the n-type polycrystalline silicon layer and the p-type polycrystalline silicon layer [Fig. 1], and a first set of conductive contact structures [34, Fig. 1, 0025] on the n-type silicon layer, and a second set of conductive contact structures [24, Fig. 1, 0025] on the p-type silicon layer.
Modified Kim et al. is silent on the a portion of each of the first set and second set of conductive contact structures beneath and covered by the ARC layer on the N-type polycrystalline silicon layer, and the p-type polycrystalline silicon layer respectively.
Hovel et al. teaches a set of conductive contacts [208, Fig. 2D-2E, 0015] beneath and covered by the ARC layer [212, 220, 206, and 210] Fig. 2D-2E, 0014-0015].
Since modified Kim et al. also teaches an ARC layer by the conductive contacts, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the ARC layers of modified Kim et al. to cover the first and second set of conductive contact structures as shown by 
In addition, the combination would have been merely the selection of a known ARC configuration for solar cells known in the art, and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 6, within the combination above, modified Kim et al. teaches wherein one or both of the first and second light-receiving surfaces is texturized [Fig. 1].
Regarding Claim 9, within the combination above, modified Kim et al. teaches wherein the substrate is a monocrystalline silicon substrate [0026], and wherein the tunnel dielectric layer is a silicon oxide layer [Swanson: C3 ln 30-50, the silicon wafer goes through ozone oxidation, which results in silicon oxide].
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub No. 2014/0357008) in view of Swanson (US Pat No. 7468485), and Hovel (US Pub No. 2011/0174369)  as applied above in addressing claims 5, in further view of Hashimoto (US Pub No. 2015/0083187)
Regarding Claim 7, within the combination above, modified Kim et al. is silent on wherein the conductive contact of each of the first set of conductive contract structures comprises silver (Ag), and wherein the conductive contact of each of the second set of conductive contract structures comprises silver (Ag).
Hashimoto et al. teaches conductive contact structures [204, 206, and 20c, Fig. 2, 0016, and 204, 206, and 20b, Fig. 2, 0018] which comprises a conductive structure [204 and 206, Fig. 2, 0016-0018] a 
It would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the first and second set of conductive structures of modified Kim et al.  with the conductive contact structure comprising a conductive structure and a conductive contact of Hashimoto et al. in order to strengthen contact between the solar cell and the connecting member in the solar cell module, and reduce shading loss [0008].
In addition, the combination would have been merely the selection of a known electrode configuration known in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub No. 2014/0357008) in view of Swanson (US Pat No. 7468485), and Hovel (US Pub No. 2011/0174369)
  as applied above in addressing claim 5, in further view of Kii (US Pub No. 2017/0092791)
Regarding Claim 8, within the combination above, modified Kim et al. is silent on wherein the ARC layer comprises silicon nitride.
Kii et al. teaches a ARC layer made of SiO2 or SiN on the both sides of a solar cell [Fig. 1, 0016, see layer 31 and 32, 0024-0026]
It would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the ARC of modified Kim et al. with the SiN ARC of Kii et al. as it merely the selection of a known material for ARC layer for solar cells recognized the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claims 10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson (US Pat No. 7468485) in view of Chen (US Pub No. 2008/0302412)
Regarding Claim 10,   Swanson et al. teaches a solar cell [Fig. 13, C6 ln 35-45], comprising:
a substrate [102, fig. 13, C6 ln 30-40] having a light-receiving surface and a back side surface [Fig. 13];
a plurality of alternating N-type and P-type silicon emitter regions in or above a portion of the back side surface of the substrate [See 84A and 84B, Fig. 13, C5 ln 15-30]; 
an nonconductive antireflective coating (ARC) layer [502, Fig. 13, C4 ln 60-67, C3 ln 59-65] by the plurality of alternating N-type and P-type silicon emitter regions [Fig. 13]; and
a plurality of conductive contact structures [See plurality of 802, Fig. 13, C5 ln 50-60] directly coupled to the plurality of alternating N-type and P-type silicon emitter regions [Fig. 13], 
Swanson et al. is silent on a portion of the first and second set of contact structures beneath and covered by the ARC layer on the N-type and P-type polycrystalline silicon layer.
Chen et al. teaches an antireflection layer 25 which is beneath and covering the conductive structures 24 [Fig. 2D, 0035] used to provide insulation and prevent short circuit [0035].
Since Swanson et al. also teaches an ARC layer, it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the ARC of Swanson et al. over the conductive structures as shown by Chen et al. in order to provide insulation and prevent short circuits between the conductive structures [0035].

The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 13, within the combination above, modified Swanson et al. teaches wherein the substrate is a monocrystalline silicon substrate [C3 ln 20-30]
Regarding Claim 14, within the combination above, modified Swanson et al. teaches wherein the plurality of alternating N-type and P-type silicon emitter regions is in the portion of the back side surface of the monocrystalline silicon substrate [Swanson: Fig. 13].
Regarding Claim 15, within the combination above, modified Swanson et al. teaches wherein the plurality of alternating N-type and P-type emitter regions is a plurality of alternating N-type and P-type polycrystalline silicon emitter regions on a dielectric layer on the portion of the back side surface of the monocrystalline silicon substrate [Swanson: Fig. 13].
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Swanson (US Pat No. 7468485) in view of Chen (US Pub No. 2008/0302412) as applied above in addressing claim 10, in further view of Hashimoto (US Pub No. 2015/0083187)
Regarding Claim 11, within the combination above, modified Swanson et al. is silent on wherein the conductive contact comprises silver (Ag)
Hashimoto et al. teaches conductive contact structures [204, 206, and 20c, Fig. 2, 0016] which comprises a conductive structure [204 and 206, Fig. 2, 0016-0018] a conductive contact [20c, Fig. 2, 0018] on the bottom  sides of a photoelectric conversion unit 20a [0018] which can be made of silver [0018] .

In addition, the combination would have been merely the selection of a known electrode configuration known in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson (US Pat No. 7468485) in view of Chen (US Pub No. 2008/0302412) as applied above in addressing claim 10, in further view of Kii (US Pub No. 2017/0092791)
Regarding Claim 12, within the combination above, modified Swanson et al. is silent on wherein the ARC layer comprises silicon nitride.
Kii et al. teaches a ARC layer made of SiO2 or SiN on the bottom side of a solar cell [Fig. 1, 0016, see layer 32, 0026]
It would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the SiO2 ARC of modified Swanson et al. with the SiN ARC of Kii et al. as it merely the selection of a known material for ARC layer for solar cells recognized the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Response to Arguments
Applicant's arguments filed 10/15/2020 have been fully considered but they are not persuasive. Examiner respectfully disagrees.
Regarding the arguments about the Hovel et al. reference, examiner notes Hovel et al. teaches a set of conductive contacts [208, Fig. 2D-2E, 0015] beneath and covered by the ARC layer [212, 220, 206, and 210] Fig. 2D-2E, 0014-0015]. The combination modifies the ARC of modified Kim et al. to be over the conductive contacts; therefore, meeting the limitations of the claim.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557.  The examiner can normally be reached on 9AM-7PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL Y SUN/Primary Examiner, Art Unit 1726